Citation Nr: 1013874	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain with degenerative disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1994 to June 
1995 and from January 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in December 2007, but failed to 
appear for the hearing.  He has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009) (failure to 
appear for a scheduled hearing treated as withdrawal of 
request).


FINDINGS OF FACT

1.  A right hip disability has not been present during the 
pendency of this claim.

2.  Forward flexion of the thoracolumbar spine is not limited 
to 60 degrees or less; the combined range of motion of the 
thoracolumbar spine is not limited to 120 degrees or less; 
and muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not present.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2004.  Notice of the 
initial-disability-rating and effective-date elements was 
included in the March 2006 Statement of the Case.  Although 
the March 206 Statement of the Case was mailed after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  In this regard, the Board 
notes that following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the Veteran's claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for a right hip 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claims.  He has been 
afforded VA examinations, and treatment records, including 
pertinent VA medical records, have been obtained to the 
extent possible.  The Board acknowledges that, unfortunately, 
a majority of the Veteran's service treatment records are 
unavailable.  Efforts have been made to locate additional 
service medical records.  It is clear that further efforts to 
obtain service medical records would be futile.  Accordingly, 
the Board will proceed with appellate review, mindful that 
when a veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Board has considered the Veteran's representative's 
contention that some VA outpatient treatment records are 
outstanding.  However, the Board has found no support for 
this contention, and emphasizes that a notation from the 
Veteran's most recent VA outpatient records indicates that 
the Veteran was a "no show" for 18 months worth of 
appointments.

In addition, the Board has considered the Veteran's 
representative's contention that the VA examinations 
pertaining to his low back disability were inadequate because 
the examiners failed to consider pertinent factors in their 
evaluations.  The examination reports indicate that the 
examiners obtained the pertinent history from the Veteran, 
and that the Veteran's claims file was available and 
reviewed.  In addition, the reports reflect that the 
examiners fully considered the appropriate rating criteria, 
and discussed the Veteran's symptomatology in light of the 
criteria.  In the Board's opinion, these examination reports 
are adequate for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Initial Rating for Low Back Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Lumbar strain with degenerative arthritis of the spine is to 
be evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Code 5237, 5242.  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined below), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or if there is a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 (2009) concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2009) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Hip

The Veteran claims that he is entitled to service connection 
for a right hip disability, as he believes that this 
condition originated during his active duty service.  In 
particular, the Veteran alleges that his right hip disability 
arose during his service in Iraq.

As noted above, the majority of the Veteran's service 
treatment records are unavailable.  However, the Veteran did 
submit an in-service medical report evidencing a complaint of 
hip pain.  However, there was no diagnosis of a hip disorder 
included in this report.

With respect to post-service medical evidence, the Board 
notes that the Veteran was first afforded a VA examination in 
August 2004.  At the examination, the Veteran reported that 
he could not recall any specific injury to the right hip, but 
that it started to hurt while he was in Iraq.  He claimed 
that he went to see a physician at that time who told him it 
was a muscle pull.  The Veteran indicated that this problem 
had gradually gone away, and he was asymptomatic at the time 
of the examination.  The examiner performed a physical 
examination and inspection of the right hip, but did not 
diagnosis the Veteran with a right hip disability.  He 
indicated that the Veteran's right hip injury had resolved 
and that the Veteran had no symptoms referable to the right 
hip at that time.

The record also contains VA outpatient treatment records from 
2004 through 2005.  The Veteran complained of right hip pain 
in June 2004.  However, once again, no diagnosis of a right 
hip disorder was assigned.  In sum, there is no post-service 
diagnosis of a right hip disability.

The Board acknowledges the Veteran's complaints of right hip 
pain and notes that he is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, he is not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
evidence showing that the Veteran has ever been diagnosed 
with a right hip disability, and the August 2004 VA examiner 
determined that the Veteran's right hip symptomatology had 
resolved.

In the present case, the symptoms of pain described by the 
Veteran alone, without a diagnosis of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board notes the requirement of a "current disability" is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no medical diagnosis of a right hip 
disability at any time.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected low back strain with 
degenerative disease.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The Veteran was granted service connection for low back 
strain with degenerative disc disease in a July 2005 rating 
decision.  The disability was assigned a 10 percent rating 
under Diagnostic Code 5243.  He appeals the assignment of 
this rating, contending that the severity of his low back 
disability warrants a higher rating.

The Veteran was first afforded a VA examination for his low 
back disability in August 2004.  At that time, the Veteran 
complained of severe low back pain that radiated to both legs 
on occasion.  He indicated that it hurt to bend forward, 
walk, and rotate the spine.  Upon physical examination, the 
examiner observed that the Veteran's gait was normal.  
Neurological testing, including tendon reflexes and sensation 
testing, yielded normal results.  Range of motion testing 
revealed flexion to 80 degrees with pain at the extremes of 
the motion.  Extension was to 30 degrees.  Right lateral 
flexion was to 20 degrees, also with pain at the extremes of 
the motion, while left lateral flexion was to 30 degrees.  
Left and right lateral rotation was each to 45 degrees.  All 
ranges of motion were reduced by 5 to 10 degrees upon 
repetition due to pain, fatigue, weakness, and lack of 
endurance.  A diagnosis of low back strain and degenerative 
disc disease of the spine was assigned.

The Veteran also was afforded a VA examination in November 
2006.  He complained of increasingly worsening low back pain.  
He denied radiation of pain to the lower extremities, but 
indicated that his legs go numb on prolonged sitting.  A 
physical examination revealed that the tips of the spinous 
processes of the lower lumbar vertebral bodies were slightly 
tender on deep palpation.  Forward flexion of the lumbar 
spine was to 90 degrees with pain beginning at 70 degrees, 
while extension was to 20 degrees with pain beginning at 10 
degrees.  Left and right lateral flexion was to 30 degrees 
with pain at 20 degrees.  Left and right lateral rotation was 
to 30 degrees each with no pain.  There examiner determined 
that there was no range of motion loss upon repetition.  A 
diagnosis of degenerative joint disease was assigned.  The 
examiner found that the Veteran experienced moderate 
impairment, but was able to work without having to take time 
off due to his back.

VA outpatient treatment records from 2004 and 2005 also 
indicate that the Veteran complained of low back pain.

None of the treatment records or VA examination reports 
provides any findings supporting a higher rating on the basis 
of functional impairment of the spine.  They show that 
forward flexion of the thoracolumbar spine is not limited to 
60 degrees or less; the combined range of motion of the 
thoracolumbar spine is not limited to 120 degrees or less; 
and muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not present


The greatest degree of functional impairment was noted by the 
August 2004 examiner, who indicated that the Veteran's 
forward flexion was limited to 80 degrees.  The November 2006 
examiner found that pain limited forward flexion to 70 
degrees.  Thus, while pain was noted on examination, the 
objective evidence indicates that the pain experienced by the 
Veteran is only within certain ranges of motion, beyond those 
noted as without pain by the November 2006 examiner.  There 
was no muscle atrophy, weakness, incoordination, etc.  As 
such symptomatology has been considered in the assigned 
schedular rating, the Board finds that there is no additional 
functional loss to support a higher rating.  See DeLuca; 38 
C.F.R. §§ 4.40, 4.45. 

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 10 percent, but 
has found none.  In particular, the Board notes that the 
record does not show that the Veteran has experienced any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  As the VA examiner indicated, the Veteran had not 
taken any time off of work due to his low back disability.  
In addition, the record does not confirm that he has 
experienced any significant neurological impairment in either 
lower extremity as a result of the disability.  While the 
Veteran has complained of lower extremity pain and numbness 
during his examinations, neurological testing results were 
normal and no neurological impairment has been diagnosed.  

The Board has considered the Veteran's statements regarding 
the severity of his low back pain.  The Veteran has been 
granted a 10 percent disability rating because of the 
functional impairment resulting from the disability.  As 
explained above, the objective evidence shows that he does 
not have sufficient functional impairment to warrant a higher 
rating.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to the claim because the preponderance of the evidence is 
against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for low back strain with degenerative disease is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


